t c memo united_states tax_court sugarloaf fund llc jetstream business limited tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos john e rogers for petitioners filed date craig connell thomas a deamus and clare w darcy for respondent 1cases of the following petitioners are consolidated herewith sugarloaf fund llc warwick trading llc butler fund llc severus fund llc john e rogers partners other than the tax_matters_partner jetstream business limited tax_matters_partner docket no and sugarloaf fund llc jetstream business limited tax_matters_partner docket nos and memorandum findings_of_fact and opinion goeke judge before us are five consolidated dockets each of which arises from a notice of final_partnership_administrative_adjustment fpaa issued to sugarloaf fund llc sugarloaf for each year from through however the years and have been resolved by respondent’s concession the years and involve issues of whether sugarloaf should be recognized for tax purposes who sugarloaf’s partners are and who is taxed on its income whether sugarloaf revenue should be subject_to self- employment_tax whether various fpaa adjustments reducing expenses should be sustained and whether the penalty under sec_6662 a should apply findings_of_fact john e rogers is both sugarloaf’s representative and the promoter of the transactions at issue mr rogers has long been a party to litigation in this court both as a promoter of tax_shelters involving distressed_debt and as a taxpayer 2these cases were assigned to judge robert a wherry jr who retired from judicial service on date with the parties’ agreement the cases were reassigned to judge joseph r goeke for the purpose of rendering an opinion 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue and all rule references are to the tax_court rule_of practice and procedure himself the present dockets arise from his role as a promoter mr rogers had complete control of sugarloaf and the transactions at issue in these cases he made all the operating decisions at his direction sugarloaf engaged in distressed asset transactions such as those described in 143_tc_322 and derringer trading llc v commissioner tcmemo_2018_59 in mr rogers used warwick trading llc warwick for the transactions and he used sugarloaf beginning in mr rogers had warwick and sugarloaf use trading and holding_companies treated as partnerships for federal tax purposes for transactions during and he had sugarloaf switch to transactions using trusts for through the parties have extensively stipulated facts including the entire record of trial in kenna trading the stipulated facts are incorporated herein by this reference for all relevant periods including when the petitions were filed the parties stipulated that sugarloaf’s place of business was in illinois mr rogers implemented and promoted the distressed_debt transactions that give rise to respondent’s adjustments through three business entities portfolio properties inc ppi sugarloaf and jetstream business ltd jetstream mr rogers organized ppi as its sole shareholder and caused it to elect s_corporation status in he formed sugarloaf and treated it as a partnership for federal_income_tax purposes he formed jetstream a british virgin islands limited_company with ppi as its sole shareholder to act as sugarloaf’s sole manager and its tax_matters_partner jetstream is a disregarded_entity for federal tax purposes mr rogers was jetstream’s sole director and manager mr rogers controlled ppi jetstream and sugarloaf during the years at issue the present cases involve mr rogers’ treatment of investors in the distressed_debt transactions he had previously structured nevertheless neither sugarloaf nor the various investors in the partnerships and trusts received any proceeds from the distressed_debt through mr rogers restructured the investments to roll_up the investors in the distressed_debt transactions into sugarloaf so he could treat the rollup as transforming the investors into new partners in sugarloaf sugarloaf is a party to these dockets primarily because of the rollup of the investors the rollup transactions started in and ended in the first rollup occurred in date and involved all of the trading and holding_companies used in the and transactions promoted through partnerships mr rogers structured the rollups so that the trading companies were treated as contributed to sugarloaf and in return the holding_companies became partners in sugarloaf in the subtrusts used in the transactions were contributed to sugarloaf and in return the trusts became partners in sugarloaf likewise in the subtrusts used in the and transactions were contributed to sugarloaf and in return the and trusts became partners in sugarloaf sugarloaf conducted business in the same manner both before and after the rollups mr rogers continued to sell the distressed_debt transactions to new investors income profit or loss from the sale of the distressed_debt transactions to new investors was not disbursed or allocated to the rolled-up investors the parties stipulated that neither the investors nor their representatives received prior notice of the rollups or consented to them in writing there are no contracts showing what assets were rolled up or what interests the investors acquired in sugarloaf mr rogers decided on his own what interest each investor acquired mr rogers did not reevaluate each investor’s interest in making this determination the investors were not asked to consent orally and were not notified of the rollups until after they had occurred mr rogers did not have authority under the terms of the trading companies’ operating agreements or the trust agreements to make the transfers involving the rollups as the manager of sugarloaf the manager of the trading companies or the trustee of the trusts with respect to the rollup of the investors from the and transactions the operating agreements are identical except for the investors’ names and the amounts of the investments article vi of the trading companies’ operating agreements for the warwick transactions and the sugarloaf transactions sets forth when and how a member may transfer his interest in the trading company there is no provision in the operating agreements for anyone other than a member to transfer a member’s interest article vi was not followed in transferring the ownership of the trading companies to sugarloaf as they were not aware of the transfers the investors did not provide to the trading companies the amounts of capital to transfer to sugarloaf moreover jetstream did not consent in writing to the transfers as required by the operating_agreement article iv sec_4 a of the operating agreements grants the manager the authority to manage and control the business property and affairs of the trading companies it does not provide authority to transfer ownership the operating agreements do not grant mr rogers any authority either implied or express to transfer the investors’ ownership of the trading companies without their consents with respect to the rollup of the trust investors from the and transactions the trust agreements are identical in relevant part except for the investors’ names and the amounts of the investments sec_2 a of the supplement to the trust agreements states that no interest in the subtrust may be transferred except as provided in sec_2 b and transfers not in compliance with sec_2 b shall be considered null and void sec_2 b provides that interests in the subtrusts and the subtrusts’ assets may be transferred only upon prior written notice by a beneficiary to the trustee mr rogers did not receive such written notices from the investors in the trust structures before the years at issue sugarloaf was owned by jetstream beginning with sugarloaf’s return listed the rolled-up investors as partners for to the rolled-up investors are listed as the holding_companies and trusts for the rolled-up investors are listed in their individual capacities however for each year from through the schedules k-1 form_1065 partner’s share of income deductions credits etc list the holding companies’ and trusts’ employer identification numbers and not the investors’ social_security numbers in addition to the rolled-up investors evidence of the owners of sugarloaf is inconsistent jetstream and warwick are listed on sugarloaf’s tax returns as partners for through in addition four entities connected with mr rogers’ promotion of the distressed_debt transactions globex teviot citgo and bernard equity were listed as sugarloaf partners for some but not all the years at issue globex was a brazilian retailer that contributed distressed_debt to sugarloaf in exchange for a partnership_interest the other three entities were connected with mr mazzuchelli who was involved in the operation of the tax_shelter with mr rogers teviot and bernard equity were owned by mr mazzuchelli and his father-in-law respectively mr rogers did not know who owned citgo but suspected that mr mazzuchelli owned it sugarloaf’s tax_return shows teviot citgo and bernard equity as partners the return shows the interests of the four entities as zero mr rogers eliminated the interests of teviot citgo and bernard equity because he believed that mr mazzuchelli had cheated him petitioners presented no agreements indicating how teviot and bernard equity became partners of sugarloaf there are no contribution agreements nor are there any documents memorializing their interests in the profits losses and capital of sugarloaf mr rogers offered no explanation for why globex’s interest was reduced to zero shelter promoter michael hartigan’s clients were listed as partners for and petitioners’ represented to the court that mr hartigan’s clients were not partners for and despite earlier returns listing them as such with respect to citgo documentary_evidence indicates that citco purported to acquire big_number shares and or units of sugarloaf on date however sugarloaf issued schedules k-1 to citgo only for and sugarloaf’s operating_agreement does not state that it issued shares or units to its members instead capital accounts are maintained nothing in the record establishes the amount if any citgo contributed to sugarloaf for its interest during sugarloaf received dollar_figure in income from the sale of interests in sugarloaf international and incurred dollar_figure in cost_of_goods_sold related to this income sugarloaf declared this income and thus allocated taxable_income to the partners however there is no evidence that cash or some other economic benefit was ever distributed to the partners from these transactions as part of the distressed_debt transactions the investors deposited into the investor trust accounts dollar_figure dollar_figure and dollar_figure for and respectively in the fpaa respondent determined on the basis of the deposits that sugarloaf had unreported income the fees earned by promoters mr hartigan mr greer and mr agresti and any other sellers of the shelter were paid separate and apart from the amounts deposited into the investor trust accounts sugarloaf did not collect these fees or disburse them to these individuals on its partnership tax returns for through sugarloaf claimed business_expense deductions that respondent disallowed in the fpaa and that remain in dispute see appendix infra p in the answer petitioners asserted that sugarloaf is entitled to increase its business_expense deduction for legal and professional fees for by dollar_figure for a total deduction of dollar_figure in the fpaas respondent asserts accuracy-related_penalties under sec_6662 for through prior written supervisory approval for imposing the penalties was obtained only for and the approval for was obtained four days after the fpaa was issued opinion kenna trading has a direct impact on the present cases the record in kenna trading has been stipulated for inclusion in the records of these cases petitioners seek an interpretation of the record in kenna trading different from the one reached by the court respondent maintains that the findings in kenna trading should form the foundation of our analysis of the present cases petitioners offer us no compelling basis to revisit the findings and legal analysis of kenna trading and we adopt respondent’s position in kenna trading t c pincite we describe the origin of sugarloaf as follows mr rogers during or before conceived a plan that he contended would successfully invest in and manage distressed retail consumer receivables overseas and remit the proceeds to the united_states he used a tiered_partnership structure in and most of and a tiered trust structure in and to sell interests to individual investors mr rogers contended the business would profit through aggressive collection efforts translation gain from currency speculation and a planned initial_public_offering the first step under this plan was for brazilian retailers to contribute receivables to a limited_liability entity controlled by mr rogers which for u s tax purposes would accede to the tax basis of the retailers in the consumer debt in he used a limited_liability_company called warwick trading llc to purchase receivables from lojas arapua s a arapua a brazilian retailer of household appliances and consumer electronics in he used a different limited_liability_company sugarloaf to which two other brazilian retailers globex utilidades s a globex and companhia brasileira de distribuição cbd also contributed distressed accounts_receivable for interests in that company in sugarloaf contributed a tranche of those assets to other limited_liability companies trading companies sugarloaf then contributed most or all of its interest in the trading companies to yet other limited_liability companies holding_companies in sugarloaf contributed assets to trusts main trusts which each created another trust subtrust the main trust assigned the beneficial interests of the receivables in the subtrust to an investor who contributed money to the main trust in both years sugarloaf and the trading companies entered loan management and servicing agreements with a british virgin islands company called multicred investments limited and or a brazilian company called multicred investimentos limitada mr rogers formed sugarloaf through entities he owned and controlled he was the sole owner of an s_corporation portfolio properties inc ppi which owned jetstream at that time a british virgin islands company on date mr rogers through jetstream formed sugarloaf a delaware limited_liability_company according to the operating_agreement jetstream was the initial manager on date mr rogers sent an engagement letter to mr mazzucchelli as managing member of sugarloaf by which sugarloaf agreed to retain seyfarth shaw as its legal counsel in august mr rogers represented to seyfarth shaw that the owners of sugarloaf were mr mazzucchelli and ms dowek he never disclosed jetstream’s ownership which was at that time i the rollups mr rogers alleges that after he made a decision to roll_up the distressed_debt from the partnerships and trusts he had used to promote his tax_shelter scheme into sugarloaf with the alleged purpose of allocating ownership in sugarloaf to the partners and trust beneficiaries and to sell the debt for the investors to recover portions of their investments petitioners bear the burden to sustain these allegations and to put it succinctly the record lacks any coherent thread of evidence to support mr rogers’ assertion that a legally enforceable change in ownership occurred see rule a in addition no economic consequence resulted from the alleged rollups as there was no recovery_of distressed_debt shared with alleged new owners of sugarloaf accordingly we find there was no rollup for federal tax purposes and the tax consequences to sugarloaf in the years before us should be based on the ownerships described in kenna trading in kenna trading t c pincite the court found that all payments made by trust investors in whether paid to trust accounts or directly to sugarloaf constituted income to sugarloaf less fees retained by the promoters the trust transactions for through were implemented in the same manner as they were for respondent asserts that the conclusion reached for in kenna trading is required in the present case we agree as the record before us offers no supportable alternative ii a viable business in kenna trading the court found that sugarloaf was not a partnership for the years and because jetstream globex and cbd pda did not intend to join together for purposes of carrying on a debt collection business id pincite we have previously stated that we will not recognize the alleged rollup of new owners nothing of substance occurred in the years to to transform sugarloaf into a partnership sugarloaf was a sham in fact for to petitioners contend that in cbd pda and globex contributed distressed_debt to sugarloaf in return for partnership interests we reject this argument as it was also rejected in kenna trading the court found that under the disguised sale rules and the step_transaction_doctrine cbd pda and globex sold distressed_debt to sugarloaf in id pincite nothing presented in these cases changes that holding sugarloaf did not acquire new debt in the years at issue and the result reached in kenna trading controls here as well petitioners contend that sugarloaf had a business plan that could earn investors money 4petitioners’ contention that investors could earn money on the sugarloaf transactions and that the distressed_debt had significant value is also contradicted continued however the court’s conclusions in kenna trading are not based upon sugarloaf’s lacking a business plan instead sugarloaf was not a partnership and the transactions sugarloaf engaged in lacked substance iii sugarloaf’s income petitioners contend that sugarloaf’s taxable_income should not be allocated to mr rogers however this court found that jetstream was the sole owner of sugarloaf during the years and petitioners have not established there were any new owners of sugarloaf during the years to the only owner remaining is jetstream therefore all of sugarloaf’s income should be allocated to jetstream and accordingly that income flows through to mr rogers petitioners assert that jetstream was a subchapter_c_corporation and became a partner in sugarloaf on date however sugarloaf’s tax returns for through show that jetstream was a flowthrough entity in the petitions and the amended petitions petitioners did not raise the issue that a subchapter_c_corporation known as jetstream became a partner in or that income should be allocated to that partner in addition the parties stipulated that jetstream has not filed forms u s_corporation income_tax return for any continued by respondent’s experts dr finnerty mr hanan and mr tostes petitioners offered no evidence to rebut these reports of the through years and petitioners have not proven that a subchapter_c_corporation known as jetstream became a partner in sugarloaf at any time in ie petitioners offered no contracts records or other documents showing that jetstream a subchapter_c_corporation was admitted as a partner in fact jetstream was originally organized in date as a limited_company under the laws of the british virgin islands in date jetstream elected to be treated as a disregarded_entity for tax purposes while petitioners assert that jetstream became a subchapter_c_corporation in date the schedules k-1 attached to sugarloaf’s returns and the designation of jetstream as tax_matters_partner on sugarloaf’s tax returns did not change in conclusion we hold that sugarloaf was not a partnership for tax purposes during the years to and all of its income should be allocated to jetstream the parties stipulated that as part of the distressed_debt transactions the investors deposited into the investor trust accounts dollar_figure dollar_figure and dollar_figure during and respectively respondent argues these amounts less amounts paid to mr rogers and includible by him are gross_receipts to sugarloaf which sugarloaf did not report of dollar_figure dollar_figure and dollar_figure for and respectively in kenna trading t c pincite n the court stated second and conclusively here we found that in these transactions the investors each purchased a tranche of receivables from sugarloaf making the money paid into the trust accounts income to sugarloaf under sec_1001 so regardless of whether the investors’ payments went into the trust accounts or directly to sugarloaf those amounts were still income to sugarloafdollar_figure 38we note that respondent has determined only that the six trust deposits actually deposited into sugarloaf's bank account constitute income under our findings all payments by the trust investors would constitute income to sugarloaf less fees retained by the promoters we will not question respondent’s magnanimity the distressed_debt transactions for and were implemented in the same manner as they were in using the same structure distressed debts acquired in deal documents and trust bank accounts at heritage bank thus in substance the brazilian retailers sold distressed assets to sugarloaf in and sugarloaf sold them to the investors in through these sales created taxable_income to sugarloaf which in substance had control_over the payments mr rogers agrees sugarloaf did not report this income the fees earned by mr hartigan mr greer and mr agresti and any other sellers of the shelter were paid separate and apart from the amounts deposited into the investor trust accounts respondent concedes that the amounts of sugarloaf’s unreported income for and are decreased by the amounts included in mr rogers’ income for those years we have previously held that for dollar_figure transferred from the trust accounts to mr rogers was included in his income as compensation_for his services as trustee see rogers v commissioner tcmemo_2018_53 at we also held that dollar_figure that sugarloaf paid to ppi during was included in ppi’s gross_income id at for dollar_figure was transferred to mr rogers from the trust accounts as compensations for services and he was required to report the dollar_figure as income these amounts should be subtracted from the sugarloaf income as they are mr rogers’ income directly the income in question is subject_to self- employment_tax under sec_1401 because the income was earned through mr rogers’ activities iv the deductions deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 generally a taxpayer must establish that deductions claimed under sec_162 are ordinary and necessary business_expenses and the taxpayer must maintain records to substantiate the deductions claimed sec_6001 meneguzzo v commissioner 5in rogers v commissioner tcmemo_2018_53 mr rogers disputed the taxability of these transfers to himself for the year however we found that dollar_figure was taxable to him id at 43_tc_824 sec_1_6001-1 e income_tax regs claimed deductions in support of discredited tax_shelter transactions are nondeductible 113_tc_254 aff’d 254_f3d_1313 11th cir in kenna trading this court held that expenditures made in an attempt to obtain abusive_tax_shelter benefits are not ordinary and necessary business_expenses or otherwise deductible under sec_162 kenna trading t c pincite quoting 139_tc_67 further the court stated the transactions in question were tax_shelters and sugarloaf’s claimed expenditures were made in an attempt to obtain abusive_tax_shelter benefits id respondent maintains that all the deductions in dispute should be disallowed as supporting illicit tax_shelter activities that lack economic_substance see winn-dixie stores inc v commissioner t c pincite while this argument applies to some of the amounts in dispute sugarloaf’s business was actually to derive income from the investors in the spurious tax_shelters although mr rogers maintains all the shelter investments were rolled up into sugarloaf we have rejected that position earlier accordingly we will analyze the disputed deductions on the basis of what we find to be sugarloaf’s actual business siphoning money from the shelter investors the traditional attacks on loosely documented deductions are also made by respondent and they are compelling here petitioners have generally failed to establish that the deducted expenses were actually incurred for the stated business_purpose were not previously deducted by another entity or were actually expended in the first instance we have here attempted to discern whether any of the deducted amounts were actually allowable on the basis of the jumbled record petitioners have offered we disallow the disputed deductions except to the extent stated below for through sugarloaf deducted business_expenses as set forth in the appendix see infra p for petitioners contend that sugarloaf is entitled to an additional deduction for legal fees of dollar_figure except as stated infra petitioners have failed to establish the amounts or business purposes of disputed business_expense deductions for sugarloaf is entitled to deduct legal expenses and accounting expenses of dollar_figure and dollar_figure respectively for sugarloaf is also entitled to deduct dollar_figure in management fees paid to ppi petitioners adequately substantiated the amounts and business_purpose of these expenses on the other hand abandoned amortization consulting fee and other disallowed deductions are not established as having been incurred by sugarloaf or having been amortized by sugarloaf in the first instance for the deducted legal fees have not been established as being incurred for sugarloaf’s business and the deducted travel_expenses do not meet the strict substantiation requirements of sec_274 for various deducted management fees totaling dollar_figure are documented only by checks to ppi sugarloaf’s business_purpose for these checks is not proven and they are not allowed as deductions we find the consulting fees deducted for to the extent they are documented were in furtherance of the tax_shelter scheme to justify the spurious efforts to collect the distressed assets only dollar_figure of the claimed amounts has been documented but these amounts are not deductible for the reason stated the amortization of startup costs deducted for is simply not substantiated v accuracy-related_penalties respondent asserted accuracy-related_penalties under sec_6662 against sugarloaf in the fpaas issued for and sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing 6we note respondent’s reply brief has very carefully set forth the inconsistencies in the records offered for the sugarloaf deductions and those inconsistencies in themselves establish the lack of general credibility of the deductions sought by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate we have recently held that challenges to accuracy-related_penalties in partnership cases such as these may include the commissioner’s alleged noncompliance with the requirements of sec_6751 endeavor partners fund v commissioner tcmemo_2018_96 at see also graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 when a penalty is asserted supervisory approval must be secured in writing before the initial determination sec_6751 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 when the penalty is asserted in an fpaa that approval must come before the notice is issued endeavor partners fund v commissioner at see also chai v commissioner f 3d pincite with respect to penalties asserted against partnerships the commissioner has no burden of production and the taxpayer must show that no penalty should apply sec_7491 dynamo holdings v commissioner t c ___ ___ slip op pincite date endeavor partners fund v commissioner at in these cases written supervisory approval was sought and received for the penalties asserted in the and fpaas before their issuance however the requisite supervisory approval for the penalties asserted in the fpaa was not obtained until four days after the fpaa was issued section ‘6751 b requires written approval of an initial penalty determination no later than the date’ the commissioner issues an fpaa endeavor partners fund v commissioner at quoting chai v commissioner f 3d pincite because the necessary approval for the fpaa penalty was not obtained until after the fpaa was issued respondent failed to adhere to the statutory requirements and the penalty is not sustained respondent has asserted that the sec_6751 requirements were satisfied by his amending his answer and reasserting the penalties after supervisory approval was received however as we recently stated in endeavor partners fund v commissioner at w e are unable to accept this argument written approval must be obtained before the initial determination of a penalty the initial determination of the penalty in this case was made before the penalty was asserted in the fpaa the requisite approval was not obtained before the fpaa was issued and thus failed to satisfy the statutory requirements respondent urges that by rejecting his ability to cure a defective penalty assessment in an fpaa through an answer with this court we are creating a conflict between sec_6751 and sec_6226 sec_6751 requires the initial determination of a penalty to be approved by a supervisor in writing conversely sec_6226 allows this court to determine the applicability of any penalty which relates to an adjustment to a partnership_item we fail to see respondent’s perceived conflict these sections stand wholly on their own respondent notes that the purpose of an answer is to place the court and the parties on notice of disputes in respondent’s view that makes the answer an appropriate place to raise a sec_6662 penalty we find no issue with respondent’s raising an accuracy-related_penalty in his answer particularly if such a penalty was previously included in an fpaa after supervisory approval respondent is even free to initially assert a sec_6662 penalty in his answer if the requisite approval was obtained first see graev v commissioner t c 7in congress passed the bipartisan budget act of pub_l_no sec_1101 sec_129 stat pincite which repealed the previous tefra partnership audit rules including sec_6226 act sec_1101 sec_129 stat pincite replaced sec_6226 with an entirely new provision that is not applicable in the present cases our holding today should be limited to interpreting sec_6226 as it existed before the amendment and has no applicability to the current rendition of sec_6226 because these cases concern the through tax years prior sec_6226 applies at ___ slip op pincite finding that sec_6751 was satisfied where the commissioner asserted for the first time in his amendment to answer an accuracy-related_penalty that had not been previously determined the word initial is key in these cases respondent’s initial determination of an accuracy-related_penalty was asserted in the fpaa issued to sugarloaf before written supervisory approval had been obtained respondent cannot cure a defective initial determination with an approved subsequent determination there can be only one initial determination of a penalty and that determination must be timely approved in writing by a supervisor failure to obtain timely approval for an initial determination renders it defective and is fatal to respondent’s ability to assert the penalty now because the requisite timely supervisory approval was obtained for the and penalties they are sustained the court has considered all of the parties’ arguments and to the extent not discussed above concludes that those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule expense accounting fees amortization abandonment amortization bank service charges licenses and fees collection expense commissions consulting fees filing fees legal and professional fees management and director office expense rent professional fees telephone travel_expenses appendix dollar_figure -0- -0- big_number big_number big_number -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number -0- -0- big_number big_number dollar_figure big_number big_number -0- -0- -0- big_number big_number big_number big_number big_number big_number -0- -0- -0-
